R. H. Fuquay was convicted of an offense and appealed to the Court of Appeals. The judgment of conviction being there reversed, the state petitioned for certiorari to that court to review its said judgment. Following the granting of said petition and remandment of the cause to the Court of Appeals *Page 80 
(114 So. 892), said court entered a judgment affirming the judgment of conviction, to review which the defendant now brings this petition for certiorari to the Court of Appeals.
Writ denied.
ANDERSON, C. J., and SAYRE, GARDNER, and BOULDIN, JJ., concur.